       Case 1:18-cv-05339-GBD-SN Document 49 Filed 12/26/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Terrorist Attacks on September 11,        03-md-1570
2001                                            (GBD)(SN) ECF Case


This document relates to: Horace Morris, et al. v. Islamic Republic of Iran
Case Number: 1:18-cv-05321 (GBD) (SN)


                         CLERK’S CERTIFICATE OF DEFAULT

               I, Ruby J. Krajick, Clerk of the United States District Court for the Southern

District of New York (“SDNY”), do hereby certify as follows:

               1.     This action was commenced on June 15, 2018 with the filing of a

Complaint.

               2.     Thereafter, Five (5) notices of amendment were filed for the

purpose of adding additional plaintiffs to the case. The Complaint, as amended, was

served on defendant the Islamic Republic of Iran, (“Iran”) as indicated in the following

paragraphs.

               3.     Service was effectuated on defendant the Islamic Republic of Iran

via diplomatic channels by the U.S. Department of State on September 26, 2018. Proof

of service was transmitted by the Department of State to Ruby J. Krajick Clerk of the

Court for the Southern District of New York by Letter dated October 30, 2018. Proof of

service and related documents are set forth in Exhibits A and B to the Affidavit of Jerry

S. Goldman, Esquire, dated November 27, 2018, including diplomatic note number

1077-IE, received by the Clerk of the Court under cover letter from the State

Department. Id.




docs-100071023.1
        Case 1:18-cv-05339-GBD-SN Document 49 Filed 12/26/18 Page 2 of 2



                   4.   Pursuant to 28 USC § 1608(c)(1), in instances of service under §

1608(a)(4), service shall be deemed to have been made “as of the date of transmittal

indicated in the certified copy of the diplomatic note.”

                   5.   The date of transmittal of the diplomatic note is September 26,

2018.

                   6.   On November 2, 2018 Plaintiffs filed their Request to the Clerk of

the Court for Entry of Default and for a Clerk’s Certificate of Default, along with the

supporting Affidavit of Jerry S. Goldman, Esquire and supporting exhibits.

                   7.   I further certify that the docket entries indicate that Defendant Iran

has not filed any responsive pleadings or otherwise defended itself with respect to the

Plaintiffs’ Complaint, as amended, and that the time for Defendant Iran to have done so

has expired. The default of the defendant The Islamic Republic of Iran is hereby noted.



Dated: New York, New York

                        , 20                                    RUBY J. KRAJICK,
                                                                  Clerk of Court


                                                    By: _____________________________
                                                                Deputy Clerk




docs-100071023.1
